United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, CAPITOL STATION,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1285
Issued: October 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 31, 2008 appellant filed a timely appeal from a December 26, 2007 merit
decision of the Office of Workers’ Compensation Programs granting her a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a 12 percent permanent impairment of the
right upper extremity for which she received a schedule award.
FACTUAL HISTORY
On May 23, 2002 appellant, then a 55-year-old customer service supervisor, filed a
traumatic injury claim alleging that she fractured and dislocated her elbow on May 17, 2002
when she tripped on broken cement. The Office accepted the claim for a closed fracture of the
right radius head. On May 24, 2002 Dr. Joel Krakauer, a Board-certified orthopedic surgeon,

performed an open reduction of the elbow with a silicone implant arthoplasty and ligament
reconstruction. She returned to work with restrictions on May 29, 2002.
On April 19, 2007 appellant filed a claim for a schedule award. On August 9, 2007 the
Office requested that Dr. Krakauer determined the extent of any permanent impairment of her
right arm in accordance with the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) (A.M.A., Guides). In an August 21, 2007 impairment
evaluation, Dr. Krakauer discussed appellant’s complaints of some residual elbow discomfort,
weakness and stiffness. On examination he found minimal elbow swelling and full range of
motion of the digits and wrist. Dr. Krakauer measured range of motion of the right elbow as 120
degrees flexion, 30 degrees extension, 70 degrees supination and 70 degrees pronation. He
concluded that she had a 17 percent impairment of the elbow due to loss of flexion and
extension1 and a 6 percent impairment due to loss of forearm rotation,2 which he combined to
find a 19 percent impairment of the elbow. Dr. Krakauer stated, “An additional five percent is
added because of the nature of the implant and due to some persistent discomfort in the elbow.”
He concluded that appellant had a total right elbow impairment of 24 percent for a total upper
extremity impairment of 17 percent. Dr. Krakauer opined that she had reached maximum
medical improvement.
On September 27, 2007 an Office medical adviser reviewed Dr. Krakauer’s findings and
disagreed with his finding of a 24 percent right elbow impairment. Citing to Table 16-27 on
page 506 of the A.M.A., Guides, he opined that appellant had an eight percent right upper
extremity impairment due to her isolated radial head implant arthroplasty. The Office medical
adviser determined that she had a three percent impairment due to loss of range of motion of the
right elbow from -20 to 135 degrees according to a May 24, 2006 physical therapy report. He
combined appellant’s 8 percent impairment of the upper extremity due to her implant
arthroscopy with a 3 percent impairment due to loss of range of motion of the right elbow to find
an 11 percent impairment.
On November 5, 2007 the Office referred appellant to Dr. William A. Somers, a Boardcertified orthopedic surgeon, for a second opinion examination. In a report dated December 4,
2007, he discussed her history of surgery on May 24, 2002 to repair a fracture dislocation of the
right elbow with a “severely comminuted radial head.” Appellant experienced some loss of
strength with lifting and elbow pain with increased activity. Dr. Somers measured right elbow
range of motion as 146 degrees flexion, -32 degrees extension, 60 degrees pronation and 90
degrees supination. He found “mild valgus instability on the right compared to the left at 30
degrees and 90 degrees flexion, this measures 3-4 [millimeters] on the ulnar side of the elbow
and there is a little clicking with valgus stress.” On examination Dr. Somers noted slight elbow
crepitous with pronation and supination but no tenderness, effusion or inflammation. He
measured grip strength on the right as 19.5 kilograms and on the left as 25 kilograms.
Dr. Somers determined that appellant reached maximum medical improvement on
December 18, 2002. Applying the A.M.A., Guides to his findings, he opined that she had a three
percent impairment due to loss of extension and a one percent impairment due to loss of
1

A.M.A., Guides 472, Figure 16-34.

2

Id. at 474, Figure 16-37.

2

pronation.3 Dr. Somers further found an 8 percent impairment due to appellant’s radial head
implant4 and a 20 percent impairment due to passive instability of the right elbow with under 10
degrees instability.5 He added his impairment determinations to find a 70 percent impairment of
the elbow which he converted to a 22 percent impairment of the right upper extremity.
Dr. Somers noted that his conclusion differed from Dr. Krakauer because he did not measure
instability, but instead used pain which was not in accordance with the A.M.A., Guides. He
further indicated that the Office medical adviser did not examine appellant and “therefore” he did
not include the instability in his assessment because she does have the instability, that leads to a
lot of her functional complaints about weakness and lifting with the arm.”
On December 18, 2007 the Office medical adviser reviewed Dr. Somers report and
concurred with his finding of a four percent impairment due to loss of range of motion. He
noted, however, that the eight percent impairment due to arthoplasty could not be combined with
the impairment due to instability, subluxation or dislocation according to the A.M.A., Guides.6
The Office medical adviser combined the 8 percent impairment due to the implant arthroplasty
with the 4 percent impairment due to loss of range of motion of the elbow to find a 12 percent
permanent impairment of the right upper extremity.
By decision dated December 26, 2007, the Office granted appellant a schedule award for
a 12 percent permanent impairment of the right upper extremity.7 The period of the award ran
for 37.44 weeks from December 18, 2002 to September 6, 2003.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,8 and its
implementing federal regulation,9 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all

3

A.M.A., Guides 472, 474, Figures 16-34, 16-27.

4

Id. at 506, Table 16-27.

5

Id. at 502, Table 16-23.

6

Id. at 505, § 16.7b.

7

The Office did not specify the percentage of award in its decision but it is apparent from the period of the award
that is awarded appellant the 12 right upper extremity impairment found by the Office medical adviser.
8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

3

claimants.10 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.11
Section 16.7b of the A.M.A., Guides provides regarding arthoplasty:
“In the presence of decreased motion, motion impairments are derived separately
(Section 16.4) and combined with the arthroplasy impairment. (Combined Values
Chart, p. 604) If the same joint presents other findings, the rules outlined on page
499 must be followed to avoid duplication of impairments. However, impairment
due to arthroplasty cannot be combined with impairments due to instability,
subluxation, or dislocation.”12
If a claimant’s various impairment ratings cannot be combined, she is entitled only to the
greater of the two evaluation methods.13 It is the responsibility of the evaluating physician to
explain in writing why a particular method to assign the impairment rating was chosen.14
ANALYSIS
The Office accepted that appellant sustained a closed fracture of the right radius head of
the elbow on May 22, 2002 when she tripped and fell on broken concrete. On May 24, 2002
Dr. Krakauer performed a silicone implant arthoplasty and open reduction of the elbow with
ligament reconstruction. She returned to work with restrictions on May 29, 2002. Appellant
filed a claim for a schedule award on April 19, 2007.
In an impairment evaluation dated August 21, 2007, Dr. Krakauer noted appellant’s
history of an implant arthoplasty of the right elbow, her current complaints of residual elbow
discomfort weakness and stiffness. On examination he measured full range of motion of the
wrist and digits and right motion of the elbow of 30 degrees extension, 120 degrees flexion, 70
degrees supination and 70 degrees pronation. Dr. Krakauer determined that she had a 17 percent
impairment of the elbow due to loss of flexion and extension, a 6 percent impairment due to loss
of forearm rotation and a 5 percent impairment due to the “nature of the implant and due to some
persistent discomfort in the elbow.” He concluded that she had a total right elbow impairment of
24 percent and a total upper extremity impairment of 17 percent. The A.M.A., Guides, however,
do not provide for an additional five percent impairment for elbow discomfort under Chapter 16.
As Dr. Krakauer’s report does not conform to the A.M.A., Guides, it is of diminished probative
value.15

10

20 C.F.R. § 10.404(a).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

12

A.M.A., Guides 505.

13

Juanita L. Spencer, 56 ECAB 611 (2005).

14

Tara L. Hein, 56 ECAB 431 (2005).

15

Mary L. Henninger, 52 ECAB 408 (2001).

4

The Office referred appellant to Dr. Somers for a second opinion evaluation to determine
the extent of her permanent impairment of the right upper extremity. On December 4, 2007 he
measured range of motion of the right elbow as 146 degrees flexion, -32 degrees extension, 60
degrees pronation and 90 degrees supination. Dr. Somers found mild valgus instability on the
right measuring three to four millimeters and some elbow crepitous with pronation and
supination. He determined that she had a three percent impairment of the right elbow due to loss
of extension and a one percent impairment due to loss of pronation.16 Dr. Somers further found
that appellant had an eight percent impairment due to her radial head implant.17 He noted that
she experienced instability of the right elbow of less than 10 degrees, which he found constituted
a 20 percent impairment of the right elbow.18 Dr. Somers added his impairment determinations
to find a 70 percent impairment of the elbow or a 22 percent impairment of the right upper
extremity. He explained that appellant’s elbow instability resulted in many of her complaints.
On December 18, 2007 the Office medical adviser reviewed Dr. Somers report and
concurred with his finding of a four percent impairment due to loss of range of motion. He
properly determined, however, that the eight percent impairment due to arthoplasty could not be
combined with the impairment due to instability, subluxation or dislocation according to the
A.M.A., Guides.19 Section 16.7b of the A.M.A., Guides provides that an impairment due to
arthoplasty cannot be combined with impairments due to instability, subluxation or dislocation.20
Impairments of the upper extremity due to decreased motion may be combined with impairment
due to arthroplasty.21 The Office medical adviser combined the 8 percent impairment due to the
implant arthroplasty with the 4 percent impairment due to loss of range of motion of the elbow to
find a 12 percent permanent impairment of the right upper extremity. The Board notes, however,
that joint instability values can be combined with other appropriate impairment values, including
decreased motion.22 As appellant’s impairment ratings cannot be combined, she is entitled to the
greater of the two evaluation methods.23 The Board thus finds that appellant is entitled to a
schedule award for a 4 percent permanent impairment of the upper extremity due to loss of range
of motion and a 20 percent elbow impairment due to instability, which converts to a 14 percent
right upper extremity impairment.24 Combining the 14 percent impairment due to instability
with the 4 percent impairment due to loss of range of motion yields a 17 percent right upper
extremity impairment.
16

A.M.A., Guides 472, 474, Figures 16-34, 16-27.

17

Id. at 506, Table 16-27.

18

Id. at 502, Table 16-23.

19

Id. at 505, § 16.7b.

20

Id.

21

Id.

22

Id. at 499.

23

See Juanita L. Spencer, supra note 13.

24

A.M.A., Guides 502, 499, Tables 16-23, 16-28.

5

CONCLUSION
The Board finds that appellant has a 17 percent permanent impairment of the right upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 26, 2007 is affirmed as modified.
Issued: October 23, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

